Burr, J.:
In January, 1909, application was made by petition to. the-County Court of Rockland county for the appointment of three commissioners in accordance with the provisions of the statute relative' to proceedings for the drainage of swamps, marshes and other low or wet lands, and for draining farm lands (Laws of 1869, chap. 888, and the acts amendatory thereof and supplemental thereto). Commissioners were appointed, who reported that it was necessary to drain the lands described in the. petition, that the outlet of the pond described therein and located upon the lands of Luise C. Knauth should be deepened and cleared out, and that the dam of said pond should be removed so as to' permit the free passage of water therefrom. Luise 0. Knauth appealed to - the County Court, of Rockland county from the determination of the commissioners which *637affirmed the same. From such order of affirmance she has appealed to this court.
Appellant’s principal contention is that the decision of the commissioners, and the order of the County Court confirming the same, are contrary to the weight of the evidence. We have no jurisdiction to pass upon this question. (Laws of 1869, chap. 888, § 12, as amd. by Laws of 1886, .chap.. -636, § 9; Drainage.Law [Consol. Laws, chap. 15; Laws of 1909, chap. 20], § 39; Matter of Ryers, 72 N. Y. 1; Matter of Swan, 97 id. 492.)
, None of the exceptions to rulings upon questions of evidence merit discussion.
The order appealed from should he affirmed, with ten dollars costs and disbursements.
JenkS, P. J:, Hirscjhberg, Thomas and Carr, JJ., concurred.
Order affirmed,- with ten dollars costs and disbursements.